Title: From Benjamin Franklin to Henry Laurens, 21 August 1783
From: Franklin, Benjamin
To: Laurens, Henry


          
            Dear Sir,
            Passy, Augt. 21. 1783.
          
          I do not doubt but you have written to some one or other of your Colleagues since your
            Arrival in England; and as we have heard nothing from
            you, I thought it necessary by a Line to inform you that none of your Letters are come
            to hand.
          After making and sending over many Propositions of ours & of Mr. Hartley’s, and
            long Delays of Answers, it is come finally to this, that the Ministers propose our
            signing as a Definitive Treaty the Preliminary Articles, with no Alteration or Addition,
            except a Paragraph of Preamble setting forth that the following Articles had been agreed
            to, & a concluding Paragraph confirming them. Thus I suppose the Affair will be
            concluded. Wishing Health & Happiness to you & yours, I am ever, with sincere
            & great Esteem, Dear Sir, Your most obedt humb Servt.
          
            B. Franklin
            Honble. H. Laurens Esqr
          
         
          Addressed: Honble. Henry Laurens Esqr /
            at / Bath / Per favour of Mr Hartley
          Endorsed: Doctor Franklin. Augt. 21st.
            1783. Receivd. 26th. Answd. 27th.
        